DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Each claim uses the phrase “shows” to describe the presence of an element.  The applicant should verify that this is the best phrase to use for each claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,337,792 to Nomura.
Re-claim 1, Nomura discloses a coupling device for coupling a fluid reservoir 10 for a brake fluid with a brake actuation device 11, including at least one coupling extension (see figure below, this is the flap extending outward from the reservoir) is provided at the fluid reservoir 
Re-claim 2, the coupling extension is shown as a flat tab.
Re-claim 4, the coupling element (i.e. bolt) is provided with a locking device (i.e. threads), that will keep the striker engaged with the hole, when the reservoir is coupled to the actuation device.
Re-claim 7, the locking device (i.e. threads) engages the bridge element and coupling extension.
Re-claim 10, the striker is a separate bolt installed on the side of the bridge element opposite the fluid reservoir.
Re-claim 11, a central longitudinal axis (such as across the actuator) is aligned vertically to the central longitudinal axis of the striker (i.e. bolt).  The aligned vertically is interpreted as being perpendicular to the axis of the striker, which is consistent with the instant invention.
Re-claim 12, the coupling element and the bridge element are separate from each other.


    PNG
    media_image1.png
    490
    323
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3, 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fuji et al., Mallman et al. and Bourgois et al. each teach a reservoir connected to a brake actuation device using a coupling device.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 29, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657